Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it Must be submitted no later than the payment of the Issue Fee.
	
Amendment to the Specification:
	The Specification has been amended as follows:

	A.  Paragraph [0017], line 2, "UPVO" has been deleted and --UPOV-- has been inserted in its place.


	B.  Paragraph [0017], line 5 has been deleted.


	C.  Paragraph [0018] has been deleted.


	D.  The line directly above paragraph [0019], "2" has been deleted and --1-- has been inserted in its place.


	E.  Paragraph [0019], line 3, "(each unpatented)" has been deleted.


	F.  Paragraph [0019], line 4, "Kwanza" has been deleted and --'Kwanza' (unpatented)-- has been inserted in its place.


	G.  Paragraph [0019], line 5, "Polka" has been deleted and --'Polka' (unpatented)-- has been inserted in its place.


	H.  Paragraph [0019], line 7, "Diamond Jubilee" has been deleted and --'Diamond Jubilee' (U.S. Plant Patent No. 25,455)-- has been inserted in its place.


	I.  Paragraph [0019], line 8, "Glen Amble" has been deleted and --'Glen Amble' (unpatented)-- has been inserted in its place.



	J.  Paragraph [0020], line 2, "Malling Bella, Malling Charm, Diamond Jubilee and Maravilla" has been deleted and --'Malling Bella' (unpatented), 'Malling Charm' (unpatented), 'Diamond Jubilee', and 'Maravilla' (unpatented)-- has been inserted in its place.


	K.  Paragraph [0020], line 3, "Malling Charm" has been deleted and --'Malling Charm'-- has been inserted in its place.


	L.  Paragraph [0020], line 4, "Diamond Jubilee Maravilla, 'YANA' and Malling Bella" has been deleted and --'Diamond Jubilee', 'Maravilla', 'YANA', and 'Malling Bella'-- has been inserted in its place.


	M.  Paragraph [0024], line 4, "Maravilla and DJ and Tulameen." has been deleted and --'Maravilla', 'DJ' (unpatented), and 'Tulameen' (unpatented).-- has been inserted in its place.


	N.  Paragraph [0037], line 2, The recitation --Fruit shape in lateral view is broad conical and color is medium red (RHS 43B).-- has been inserted after "grams.".



	O.  Paragraph [0037], line 3, The recitation --Fruit length to width ratio is medium.  The fruit ripens on the previous year's canes beginning in May and bears fruit in the Summer.-- has been inserted after "medium.".


Amendment to The Claim:
	The Claim has been amended as follows:

	A.  Claim 1 has been deleted and the following claim has been inserted in its place:  --A new and distinct cultivar of raspberry plant, 'YANA', substantially as illustrated and described, characterized by its fruit shape, leaf appearance, and taste.--.


Amendment to the Abstract:
	The Abstract has been amended as follows:

	A.  The abstract has been deleted and the following abstract has been inserted in its place:  --Described is a new and distinct cultivar of red raspberry, Rubus ideaus L., and referred herein by the variety denomination of the red raspberry plant named 'YANA'.--.



Reasons for Allowance
	The following is an Examiner's statement of reasons for allowance:
	The Claim is deemed free of the prior art given the failure of the prior art to disclose that the claimed invention was patented, described in a publication, or in public use, on sale or otherwise available to the public, or that the claimed invention as a whole would have been obvious, before the effective filing date of the claimed invention.
	In addition, the specification provides as complete a botanical description as reasonably possible of the claimed plant.  The completeness of the description is sufficient to distinguish this new plant from the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Closest Comparison Cultivars
	The closest comparison cultivars are 'Kwanza' (Not patented), 'Polka' (Not patented), 'Diamond Jubilee' (U.S. Plant Patent 25,455), and 'Glen Amble' (Not Patented).




Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661